Exhibit SUBSCRIPTION AGREEMENT CONVERTIBLE PROMISSORY NOTE 1. Subscription. a.Offering. The undersigned understands that R SQUARED CONTRACTING, INC., a corporation organized and existing under the laws of the State of California (the “Company”), is offering to sell up to an aggregate $750,000.00 principal amount of unsecured convertible promissory note (the Notes), with a required minimum raise of $250,000.00. A copy of the Note is attached hereto as Appendix A, and the terms of the Note are incorporated herein.The proceeds from the Note will be used to fund the expansion of, and further develop the product lines of the Company, pay the expenses of the instant transaction, and fund working capital needs.In addition to this Subscription Agreement, the undersigned had received and reviewed certain Company documents, including without limitation the Summary of Company Background and the Investor Risk Factors attached thereto (hereinafter “Investor Packet” collectively), which relates to this Offering (hereinafter “Offering”). The undersigned understands that the minimum Note principal is Two Hundred Fifty Thousand Dollars b.Manner of Subscription.The undersigned Subscriber hereby subscribes for and agrees to purchase $50,000.00 principal amount of the Notes on the terms and conditions described herein.The undersigned hereby delivers to the Company two executed copies of this Subscription Agreement.Upon receipt of such funds, the Company agrees to deliver to the undersigned a Note in the aggregate principal amount of the subscription price then paid. c.The Subscriber represents that the Subscriber is an “Accredited Investor” as such term is defined in Rule 501 of Regulation D promulgated under the Securities Act of 1933, as amended (the “Act”) and that the Subscriber is able to bear the economic risk and illiquidity of an investment in the Securities. 2.
